Title: From George Washington to Samuel Huntington, 14 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters Bergen County July 14th 1780
					
					I have the honor to inform Congress that I have this moment received a letter from Major General Heath dated Providence the 11th informing that the afternoon of the 10th the French fleet arrived off Newport—that the signals of recognizance had been made and the fleet was standing in to the harbour when the express came away.
					I congratulate Congress on this important event, and entreat them to press every measure in their power to put us as soon as possible in a Condition to begin the intended cooperation with vigor and efficacy.
					I inclose a plan which in conjunction with the Inspector General I have framed for the consideration of Congress—It is indispensable the department should be put in full activity without loss of time—the speedier the decision the better. A large additional allowance at least nominally for the Inspectors is proposed but it is a very imperfect compensation for the additional trouble, and unless some extra privileges and emoluments attend the office it will not be undertaken by Officers of Rank and abilities. I have the honor to be With the highest respect Your Excelleny’s Most Obedt humbe servant
					
						Go: Washington
					
				